Rejoinder of All Previously Withdrawn Process Claims
1.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 5, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to an article comprising a metallic substrate; and a coating directly contacting the metallic substrate, wherein the coating comprises a polymer matrix of at least 75 wt. ultra high molecular weight polyethylene, from 0.5 to 4.75 wt.% of platelets of hydroxyapatite, and from 0.5 to 2.75 wt.% carbon nanotubes wherein, the platelets of hydroxyapatite and carbon nanotubes are uniformly dispersed in the polymer matrix and the metallic substrate comprises at least one metal selected from the group consisting of elemental titanium, gold, cobalt, tantalum, chromium, nickel, and stainless steel, a specific surface area of the carbon nanotubes is from 60 to 70 m2/g and the coating has a thickness of 60 to 1000 microns. 
The prior art fails to teach or render obvious the combination of a metallic substrate directly coated with a coating comprises a polymer matrix of at least 75 wt. ultra high molecular weight polyethylene, from 0.5 to 4.75  wt.% of platelets of hydroxyapatite, and from 0.5 to 2.75 wt.% carbon nanotubes such that: 
(1) the platelets of hydroxyapatite and carbon nanotubes are uniformly dispersed in the polymer matrix; 
(2) the metallic substrate comprises at least one metal selected from the group consisting of elemental titanium, gold, cobalt, tantalum, chromium, nickel, and stainless steel, 
(3) a specific surface area of the carbon nanotubes is from 60 to 70 m2/g and 
(4) the coating has a thickness of 60 to 1000 microns. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787